Wendell L. Griffen, Judge, dissenting. In reliance on McCoy v. State, 270 Ark. 145, 603 S.W.2d 418 (1980), I respectfully dissent from the majority’s decision affirming the trial court’s denial of appellant’s motion to suppress evidence that he ingested crack cocaine prior to his arrest. Appellant was not charged with possession of cocaine. There was no proof that appellant ingested cocaine. It was highly prejudicial, therefore, that Officer Lackey was allowed to speculate at trial that he thought appellant ingested cocaine. Officer Lackey admitted that he had no idea what the object was that appellant placed in his mouth, and that he had no personal knowledge that appellant actually ingested an illegal substance. The prejudicial impact of the officer’s testimony substantially outweighed its probative value. As a result, appellant has been sentenced to three years’ imprisonment for resisting arrest and driving while intoxicated under a cloud of speculative, prejudicial testimony. I dissent.